Exhibit 99.1 Contact: Home Federal Bancorp, Inc. Len E. Williams, President & CEO Eric S. Nadeau, EVP, Treasurer & CFO 208-466-4634 www.myhomefed.com/ir HOME FEDERAL BANCORP, INC. ANNOUNCES QUARTERLY RESULTS AND CHANGE IN FISCAL YEAR Nampa, ID (January 27, 2012) – Home Federal Bancorp, Inc. (“Company”) (Nasdaq GSM: HOME), the parent company of Home Federal Bank (“Bank”), today announced results for the quarter ended December 31, 2011. The Company reported earnings of $1.4 million, or $0.09 per diluted share, for the three months ended December 31, 2011, compared to a loss of ($1.3 million), or ($0.08) per diluted share, for the same period a year ago. The Company’s return to profitability was attributable to a reduction in operating expenses, gains on the sales of securities and facilities, and continued improvement in covered asset quality, which resulted in higher yields on purchased loans and lower credit costs. During the quarter ended December 31, 2011, a negative provision for loan losses was recorded on covered loans purchased in the FDIC-assisted acquisitions. Nearly all of the negative provision was offset by a correlating impairment of the FDIC indemnification asset due to this reduction in estimated losses on covered loans, which is reported in other income on the statement of operations. A provision was not recorded on noncovered loans during the quarter ended December 31, 2011. On July 30, 2010, the Bank entered into a purchase and assumption agreement with the FDIC to assume all of the deposits and acquire certain assets of LibertyBank, headquartered in Eugene, Oregon (the “LibertyBank Acquisition”). In August 2009, the Bank entered into a purchase and assumption agreement with the FDIC to assume all of the deposits and certain assets of Community First Bank, headquartered in Prineville, Oregon (the “Community First Acquisition”).Nearly all of the loans and foreclosed assets purchased in these acquisitions are subject to loss sharing agreements with the FDIC and are referred to as “covered loans” or “covered assets.” Loans and foreclosed and repossessed assets not subject to loss sharing agreements with the FDIC are referred to as “noncovered loans” or “noncovered assets.” The quarters ended December 31, 2011, and September 30, 2011 include significant transactions related to accounting for loans purchased in the LibertyBank Acquisition. The following table illustrates the significant accounting entries associated with the loan portfolio purchased in the LibertyBank Acquisition: Table 1. Three Months Ended December 31, September 30, (in thousands) Additional income accretion due to loan prepayments on pooled loans $ $ $ Accretion (Impairment) in FDIC indemnification asset on pooled loans ) ) Provision for loan losses on pooled loans ) FDIC indemnification recovery on provision for pooled covered loan losses reported in other income The incremental accretion income due to repayments represents the amount of income recorded on the acquired loans above the contractual rate stated in the individual loan notes. The additional income stems from the discount established at the time these loan portfolios were acquired and the related impact of prepayments on purchased loans. The impairment in the FDIC indemnification asset recognizes the decreased amount that the Company expects to collect from the FDIC under the terms of its loss sharing agreements due to lower expected losses on covered loans and other real estate owned. The impairment in the FDIC indemnification asset reduces noninterest Home Federal Bancorp, Inc. January 27, 2012 Page2 of 10 income and results in a significant noninterest loss for the quarters ended December 31, 2011 and September 30, 2011. The “FDIC indemnification recovery” represents the amount of the provision for loan losses expected to be recovered by the Bank from the FDIC. Loans purchased in the LibertyBank Acquisition were aggregated into pools. If an individual pool performs better than management’s original estimates, the Company may incur an increase in accretable yield on those pools, which is offset somewhat by impairment in the FDIC indemnification asset since loan losses are expected to be less than previously estimated. If the estimated cash flows in a loan pool are less than management previously estimated, an allowance for loan losses may be recorded through a provision, which is offset somewhat by the amount expected to be recovered from the FDIC under the loss sharing agreements. During the quarters ended December 31, 2011 and September 30, 2011, the Bank incurred impairments on certain loan pools purchased in the LibertyBank Acquisition that required a provision for loan losses, which was partially offset with an indemnification recovery. However, several loan pools are expected to perform with fewer losses than previously estimated, which resulted in impairment in the FDIC indemnification asset and may increase interest income on loans in the future due to higher accretable yield. The Company also announced that the Board of Directors approved the change in the Company’s fiscal year to December 31, effective January 1, 2012. As a result, the Company will file a transition period quarterly report onForm 10-Q with the Securities and Exchange Commission for the quarter ended December 31, 2011, and quarterly reports on Form 10-Q for the quarters ending March 31, June 30 and September 30, 2012. The Company’s next fiscal year end will be December 31, 2012, and the Company will file its next annual report on Form 10-K for that period. The quarter ended December 31, 2011, will not be included in the Company’s 2012 fiscal year, but will be separately reported from fiscal years 2011 and 2012. This change in fiscal year is being undertaken to align the financial reporting periods for the Company and the Bank with regulatory reporting periods now effective with the Company’s reorganization to a bank holding company and the Bank’s conversion to a commercial bank that occurred on May 31, 2011. The following items summarize key activities of the Company during the quarter ended December 31, 2011: · The Company repurchased 390,131 shares of its common stock during the quarter at an average cost of $10.02 per share. Approximately 510,000 shares remain available for repurchase under the current repurchase program; · Net interest income before the provision for loan losses increased $6.0 million when compared to the quarter ended December 31, 2010, due to a higher yield on purchased loans and a declining cost of funds in the 2011 period; · The provision for loan losses, net of the FDIC indemnification impairment related to the negative provision, totaled $41,000 during the quarter ended December 31, 2011. No provision for loan losses on noncovered originated loans was recorded during the quarter. The net provision for other real estate owned totaled $482,000 and is reported in other noninterest expense; · As previously announced, the Bank closed four branches on December 30, 2011, and a fifth branch was closed on January 5, 2012. The Bank sold one of the branch buildings and fixtures in December 2011 and recorded a pre-tax gain of $264,000; · Noninterest income during the quarter ended December 31, 2011, includes impairment of the FDIC indemnification asset for covered loans of $4.7 million and a $515,000 offset (impairment) due to the negative provision for loan losses, both a result of a reduction in estimated future losses on covered loans; · Service charges and fees declined $439,000 from the quarter ended September 30, 2011 and $213,000 compared to the quarter ended December 31, 2010; · The Bank sold investment securities and recorded a pre-tax gain of $590,000 during the quarter ended December 31, 2011, compared to $607,000 in the quarter ended September 30, 2011; · Noninterest expense decreased by $2.5 million during the quarter ended December 31, 2011,compared to the linked quarter as the quarter ended September 30, 2011, included a number of items related to the Company’s previously announced branch closures. Noninterest expense in the quarter ended December 31, 2011, was $2.8 million lower than the quarter ended December 31, 2010; Home Federal Bancorp, Inc. January 27, 2012 Page3 of 10 · The provision for real estate owned totaled $482,000 during the quarter ended December 31, 2011, compared to $86,000 in the linked quarter and $675,000 in the year-ago quarter; · Total assets decreased $60.8 million during the quarter ended December 31, 2011, compared to September 30, 2011. Loans declined $18.3 million compared to September 30, 2011, and $123.5 million compared to December 31, 2010; and · Noncovered Len E. Williams, the Company’s President and CEO, commented, “We are pleased to report a profitable quarter from operations. We’ve undertaken significant operations and franchise-building initiatives over the last 18 months and many difficult decisions were implemented. However, we’re beginning to see positive results from a stabilizing, scalable operating platform. While we still have more work to do to reduce our operating costs, we recognize that our noninterest expense during the December 31, 2011, quarter was $2.8 million lower than the year ago period. As we announced in September 2011, we completed the closure and consolidation of five branches during the December 2011 quarter and the first week of January 2012. We believe we will see continued reduction in operating expenses as we move into fiscal year 2012 as a result of these consolidation steps. Nonetheless, economic growth remains tepid in our key markets, which continues to inhibit loan demand. We are frustrated with further reduction in outstanding loan balances and although we are seeing some increase in our lending pipeline, we are currently unable to originate new loans at a level that keeps pace with the runoff of our legacy residential mortgage and leasing portfolios, which are loan products we no longer originate for investment.” Results of Operations Net interest income. Net interest margin decreased to 5.54% in during the quarter ended December 31, 2011, from 5.62% in the linked quarter, but increased substantially from 2.58% during the quarter ended December 31, 2010. The linked quarter decline is primarily due to higher accretable income on purchased loans that paid off early in the September 2011 quarter. Similarly the increase over the year-ago quarter was primarily the result of the increase in accretable yield during the quarter ended December 31, 2011, on purchased loans. Similarly, the Company’s yield on earning assets decreased to 6.02% in the current quarter from 6.30% in the linked quarter, but was up from 3.49% during the quarter ended December 31, 2010, primarily due to the increase in accretable yield on purchased loans. Managed runoff in certificates of deposits combined with lower average interest-bearing core deposits resulted in a reduced cost of funds compared to prior periods. Additionally, the Bank paid off all outstanding borrowings with the Federal Home Loan Bank (“FHLB”) in September 2011, which reduced interest expense on borrowings during the quarter ended December 31, 2011. The cost of funds for the quarter ended December 31, 2011 was 0.62% compared to 0.85% in the quarter ended September 30, 2011, and 0.91% for the quarter ended December 31, 2010. Provision for loan losses. A negative provision for loan losses of $474,000 was recorded during the quarter ended December 31, 2011, compared to a provision of $2.6 million for the quarter ended September 30, 2011, and $3.0 million for the year-ago period. The gross negative provision related to covered loans purchased in the Community FirstAcquisition totaled ($872,000) and related to a reduction in the estimated losses on covered loans that have had partial charge-downs due to observed credit impairment. A gross provision for loan losses on certain pools of loans purchased in the LibertyBank Acquisition totaled $398,000 during the quarter ended December 31, 2011. Net of amounts recorded in noninterest income as FDIC indemnification recovery, the impact of the provision for loan losses reduced income before taxes by $41,000 during the quarter ended December 31, 2011. Home Federal Bancorp, Inc. January 27, 2012 Page4 of 10 The following table details the impact of the provision for loan losses and the FDIC indemnification recovery on income before taxes: Table 2. Three Months Ended (in thousands) December 31, September 30, December 31, Provision for loan losses on: Noncovered originated loans $ $
